DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 100-1, 100-2, and 500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because line 3 has an incorrect article “an” before the word “user”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Page 2, Line 13; Page 4, Lines 9 and 23; Page 5, Lines 5 and 12:  The article before the word “user” should be –a--, not “an”.
Page 4, Line 8:  There is a lone letter “o” in this line.
Page 34, Line 22:  The display is found in Figure 15, not Figure 14.
Appropriate correction is required.

Claim Objections
Claims 1, 13, and 14 are objected to because of the following informalities:  Claim 1, Line 4; Claim 13, Line 5; and Claim 14, Line 13 have an incorrect article “an” before the word “user”.  Appropriate correction is required.

This application is in condition for allowance except for the following formal matters: 
As noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:
Plenty of prior art devices control and activate displays based on an utterance provided by a user.  The voice-controlled computer taught by Van Kleeck et al [U.S. 5,890,122] provides a method and system for executing computer instructions in response to spoken commands.  However, each independent claim adds the additional limitations in which an additional controller or agent device causes an additional, second display to display an image according to the loudness of a voice received by an external or additional terminal.  This particular combination is not found in any obvious combination of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka [U.S. 7,392,194] requires voice affirmation in a navigation device.
Momosaki et al [U.S. 8,212,922] includes a speech detection unit to detect playback speech.
Taki et al [U.S. 10,642,575] allows a user to find whether speech is uttered at a certain volume.
Furuya et al [U.S. 11,211,033] controls an agent device including an output in response to speech.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
5/20/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687